738 N.W.2d 736 (2007)
In re: Rayona BELL, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
In re: Dejohnae Bell, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
In re: Ramon Bell, Minor.
Darlene King, Petitioner-Appellant,
v.
Department of Human Services, Respondent-Appellee.
Docket Nos. 133768-133770. COA Nos. 271845-271847.
Supreme Court of Michigan.
September 24, 2007.
*737 On order of the Court, the motion for reconsideration of this Court's July 18, 2007 order is considered, and it is DENIED, because it does not appear that the order was entered erroneously.